Citation Nr: 0930878	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

 1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling prior 
to July 11, 2007.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling from 
July 11, 2007.

2.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
September 1949 and from October 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 30 percent evaluation for 
PTSD and denied entitlement to TDIU.  An April 2008 rating 
decision by the Newark RO assigned an increased evaluation of 
50 percent for PTSD, effective July 11, 2007. 

In June 2009, the Veteran and his spouse testified at a Board 
hearing before the undersigned Veterans Law Judge, sitting in 
Newark, New Jersey.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 11, 2007, the Veteran's PTSD was manifested 
by occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  From July 11, 2007, the Veteran's PTSD has been manifested 
by occupational and social impairment with deficiencies in most 
areas.

3.  The Veteran's service connected disabilities include PTSD, 
bilateral hearing loss, and tinnitus.

4.   From October 19, 2004 to July 31, 2006, the Veteran had a 
combined service-connected rating of 80 percent with service-
connected disabilities of PTSD at 30 percent; bilateral hearing 
loss at 60 percent; and tinnitus at 10 percent.

5.  From August 1, 2006 to July 10, 2007, the Veteran's 
service-connected disabilities were rated as 30 percent for 
PTSD; 40 percent for bilateral hearing loss; and 10 percent for 
tinnitus.  The combined rating was 60 percent.

6.  Prior to July 11, 2007, the Veteran's unemployability was 
not a result of functional impairment due solely to his 
service-connected disabilities.

7.  From July 11, 2007, the Veteran's unemployability is a 
result of functional impairment due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2007, the criteria for a disability 
rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2008).

2.  From July 11, 2007, the criteria for a disability rating of 
70 percent, but no higher, for PTSD were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).

3.  Prior to July 11, 2007, the criteria for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities alone were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 
(2008).

4.  From July 11, 2007, the criteria for entitlement to TDIU 
due to service-connected disabilities alone were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Staged ratings have been considered here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 9411 
is assigned for the disability of PTSD and is part of the 
schedule of ratings for mental disorders.  38 C.F.R. § 4.130.  
The general rating formula for mental disorders assigns a 10 
percent rating on the basis of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF score of 
31-40 is indicated when there is some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  A 61 to 70 GAF Scale score 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

VA law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2008).  Therefore, evidence of the Veteran's 
condition one year prior to the March 2005 claim for increased 
rating will be considered in this case.  

PTSD prior to July 11, 2007

The record contains an initial psychological evaluation from 
Dr. F., which was conducted in August 2004.  Dr. F. noted that 
the Veteran's condition was exacerbated by the September 11 
attacks.  He has nightmares two to three times per week, 
difficulty sleeping, and irritability.  He has become 
increasingly tense, irritable, guarded, and suspicious of 
others.  He has marital conflicts along with difficulty 
relating to others and functioning socially.  Dr. F. assigned a 
GAF score of 45.

During a November 2004 VA examination for PTSD, the examiner 
noted a neutral mood, smiling affect, normal though process and 
content, no suicidal or homicidal ideation.  Insight, judgment, 
and impulse control were fair.  The Veteran was oriented to 
person, place, and time.  The Veteran reported sporadic 
nightmares and flashbacks, hypervigilance, and easy startle 
reflex.  The examiner concluded that the PTSD symptoms were 
mild to moderate.  His relationship with his family is good, 
and he keeps in touch with a few friends and relatives.  He is 
able to take care of his activities of daily living.  She 
assigned a GAF score of 65.

Another VA PTSD examination was conducted in July 2005.  The 
examination offered identical findings as the November 2004 VA 
examination.

The next higher rating of 50 percent is not warranted during 
this period because the Veteran's symptoms were mild to 
moderate.  The evidence shows that while the Veteran, in an 
August 2004 evaluation, reported difficulty sleeping and 
increased irritability including difficulty relating to others; 
in a November 2004 PTSD examination, the examiner found the 
Veteran had a smiling affect with normal process and content.  
Although he reported sporadic nightmares and flashbacks, the 
Veteran indicated that his relationship with his family was 
good and he kept in touch with friends and relatives.  While 
there is a 20 point variance in GAF scores between the two 
examinations, the Board notes that the Court has held that GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  See 
Carpenter.  Accordingly, an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF score, is 
to be considered but is not determinative of the percentage VA 
disability rating to be assigned; rather, a GAF score must be 
considered in light of the actual symptoms of the veteran's 
disability (which provide the primary basis for the rating 
assigned).  Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 
10-95, 60 Fed. Reg. 43186 (1995).

In this case, the medical evidence of record fails to show that 
the Veteran's PTSD symptoms include flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, the 
Board finds that the preponderance of the evidence does not 
support an evaluation in excess of 30 percent for the period 
prior to July 11, 2007.

PTSD from July 11, 2007

The RO assigned an evaluation of 50 percent from July 11, 2007.  
This date corresponds to a progress note from the Veteran's VA 
treating psychologist.  The note indicates that the Veteran has 
intense anxiety.  Speech impairment is a manifestation of the 
anxiety.  He continues to have nightmares and difficulty 
sleeping.  The Veteran's wife complained that the Veteran 
isolated himself.

At the June 2009 Board hearing, the Veteran and his wife 
testified about a July 2008 incident.  After getting into an 
argument with his son, the Veteran returned home and sat with a 
rifle in the backyard.  He had no ammunition because he could 
not locate it within the house.  The police came, took the 
rifle, and brought the Veteran in for a psychosocial 
assessment.  Intake information indicated that he was a danger 
to himself.  In a discharge summary, an examiner found him to 
be not suicidal and released him.  The mental health therapist 
assigned a GAF score of 40-50. 

Progress notes after July 11, 2007 show a consistent level of 
severity and range of symptoms.  A note from later in July 
comments regarding unevenness in the Veteran's affect.  Notes 
from July 2008 confirm the Veteran's suicidal gesture involving 
his rifle, although the veteran denied suicidal thoughts.  In 
August 2008, the treating nurse practitioner reiterated that 
the Veteran's affect is incongruent to his thoughts at times.  

The Board finds that the evidence from July 2007 more 
approximates a higher rating of 70 percent.  The Veteran 
exhibited suicidal ideation, speech impairment, and an 
inability to maintain effective social relationships.  However, 
a higher rating of 100 percent is not warranted because he is 
not totally impaired.  The evidence does not show gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Entitlement to TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2008).  If there is only one service-connected disability, it 
must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason 
of service-connected disabilities, consideration must be given 
to the type of employment for which the veteran would be 
qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. 
§ 3.341 (2008).  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2008).

The record shows that the veteran is service connected for 
PTSD, bilateral hearing loss, and tinnitus.



TDIU prior to July 11, 2007

A March 2004 letter from Dr. W., a primary care physician, 
states that the Veteran is not fit for employment due to his 
multiple active medical problems.  The problems cited include 
coronary artery disease, seizure disorder, hypertension, 
hyperlipidemia, benign prostatic hypertrophy, and PTSD.  Dr. 
W.'s March 2004 opinion is not probative because it does not 
distinguish between conditions that are service-connected and 
ones that are not.  Only conditions that are service-connected 
can provide the basis for entitlement to TDIU.

During the August 2005 VA examination, separate examiners 
opined on the Veteran's employability.  The general medical 
examiner opined that the Veteran is employable for sedentary 
type jobs.  The PTSD examiner opined that the Veteran's 
psychiatric problems do not prevent him from getting 
employment.  The VA audiologist opined that the Veteran can be 
expected to experience considerable difficulty hearing a 
speaker in all communication situations, even with the 
assistance of amplification.  This difficulty will be 
exacerbated if he is exposed to the usual background noise that 
is present in most office environments.  In addition, it is 
unlikely that he will be able to function adequately on the 
telephone, even when using hearing aids or a telephone 
amplifier.  Thus, the August 2005 VA examiners' opinions do not 
indicate that the Veteran is completely unemployable.  They 
show only that he would have difficulty in some environments.

From October 19, 2004 to July 31, 2006, the Veteran's service-
connected disabilities did meet the schedular threshold for 
TDIU.  He was rated for PTSD (30 percent); bilateral hearing 
loss (60 percent); and tinnitus (10 percent).  The combined 
rating was 80 percent.  Although the schedular requirement was 
met during this period, the Board cannot grant TDIU because the 
evidence preponderates against a finding of unemployability 
solely due to service-connected disabilities during this time.  
As noted above, Dr. W.'s opinion cites several disabling 
conditions to include coronary artery disease, seizure 
disorder, hypertension, that are not service-connected, but 
which contributed to unemployability.  As also noted above, the 
August 2005 VA examiners opined that the Veteran was not 
unemployable. 

In May 2006, the RO proposed to reduce the Veteran's hearing 
loss disability from 60 to 40 percent effective August 1, 2006.  
The veteran did not disagree with the reduction.  Therefore, 
effective from August 1, 2006 to July 10, 2007, the Veteran's 
service-connected disabilities included PTSD (30 percent); 
bilateral hearing loss (40 percent); and tinnitus (10 percent).  
The combined rating was 60 percent. During this period, the 
Veteran failed to meet the schedular criteria for TDIU.  
Moreover, the medical evidence did not show unemployability was 
due solely to service-connected disabilities.

TDIU from July 11, 2007

From July 11, 2007 to the present, the Veteran's service-
connected disabilities include PTSD (70 percent pursuant to 
this Board decision); bilateral hearing loss (40 percent); and 
tinnitus (10 percent).  This meets the schedular requirements 
for entitlement to TDIU.

In May 2009, Dr. W. submitted another letter.  This time, he 
stated that the Veteran is unemployable due to PTSD.

The increase in severity of the Veteran's PTSD as of July 11, 
2007 as well as the letter from Dr. W., leads the Board to find 
that he is unemployable and entitled to TDIU.  Thus, TDIU is 
granted from July 11, 2007. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his or 
her possession that pertains to the claim.  This element of 
notice was removed from 38 C.F.R. § 3.159, effective May 30, 
2008 as to applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in June 2005 of the information and evidence needed 
to substantiate and complete claims for increased ratings, to 
include notice of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain. 

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (regarding the 
appropriate disability rating and effective date of any grant 
of benefits), in June 2007; and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (concerning the specific notice to be given 
in claims for increase), in January 2009.  To whatever extent 
more timely notice was required, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  He was given the 
specific requirements for an increased rating for the 
disability at issue in the rating decision and in the statement 
of the case, so he had actual notice of those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

ORDER

Prior to July 11, 2007, entitlement to an increased rating for 
PTSD is denied.

From July 11, 2007, a 70 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Prior to July 11, 2007, entitlement to TDIU is denied.

From July 11, 2007, entitlement to TDIU is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


